Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in an interview with Eric Hyman on February 3, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
in an electronic device comprising a hardware processor that executes a virtual machine stored in a non-volatile memory, receiving, by the virtual machine, a command to execute a target program; 
	when executing the target program, the virtual machine determines a reference code instruction 
	reading interpretation rights data (DR) of the target program indicating a portion (P1) of the target program containing code instructions allowed to be interpreted by the virtual machine, wherein the portion of the target program has a range of addresses defining the portion within the target program,
	from the read interpretation rights data, checking if the reference code instruction has an address within the range of addresses, and 
	interpreting, by the virtual machine, the reference code instruction using machine code executed by the hardware processor, only if the address of the reference code instruction is within the range of addresses, to prevent the virtual machine from interpreting code instructions outside the range of addresses, wherein when the reference code instruction is not within the range of addresses, signaling an error indicating a security exception by the virtual machine.

2.	(Currently Amended) The method according to claim 1, wherein the checking is repeated for each reference code instruction determined as having to be interpreted when executing the target program.

4.	(Currently Amended) The method according to claim 3, wherein the condition is met whenever: 
	the reference code instruction is a jump instruction from a first basic program block to another basic program block, including a branch instruction, a method invoke instruction or a method return instruction, or 
	the reference code instruction is a write instruction, or
	the target program being executed in an electronic device, the reference code instruction takes part in communication of data between the electronic device and another device. 


6.	(Currently Amended) The method according to claim 1, comprising steps of:
	reading, in the interpretation rights data (DR), location data adapted to locate the portion of the target program,
	reading, in the interpretation rights data (DR), an integrity datum relating to the location data,
	checking integrity of the location data from the integrity datum, wherein the reference code instruction is interpreted only if it is determined at the integrity check that the location data are intact.
7.	(Currently Amended) The method according to claim 1, and wherein the checking is carried out by a circuit which is different from the hardware processor.

8.	(Currently Amended) A non-transitory computer-readable medium comprising a virtual machine (M), the virtual machine (M) comprising program code instructions to execute the steps of the method according to claim 1, when the method is executed by said hardware processor.

9.	(Currently Amended) An electronic device, comprising:
a non-transitory computer-readable medium according to claim 8,
the hardware processor configured to execute the virtual machine (M).

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Currently Amended) A method for generating a program (P) 
	generating a target program portion (P1) containing code instructions interpretable by the virtual machine (M) using machine code, wherein the target program portion (P1) has a range of addresses defining the portion within the target program (P);
of the target program configured to indicate to the virtual machine (M) that only the code instructions contained in the target program portion (P1) are allowed to be interpreted by the virtual machine using machine code executed by a hardware processor to execute the target program (P), to prevent the virtual machine from interpreting code instructions including the reference code instruction outside the range of addresses, wherein when the reference code instruction is not within range of addresses, signaling an error indicating a security exception by the virtual machine.

13.	(Currently Amended) A non-transitory computer-readable medium comprising a target program to be interpreted by a virtual machine (M), the target program comprising: 
	a target program portion (P1) containing code instructions including a reference code instruction interpretable by the virtual machine (M), wherein the target program portion (P1) has a range of addresses defining the portion within the target program,
	interpretation rights data (DR) of the target program configured to indicate to the virtual machine (M) that only the code instructions contained in the portion (P1) of the target program are allowed to be interpreted by the virtual machine (M) using machine code executed by a hardware processor to execute the target program target program, wherein when the reference code instruction is not within range of addresses, an error is generated indicating a security exception by the virtual machine.

14.	(Currently Amended) The non-transitory computer-readable medium according to claim 13, wherein the interpretation rights data (DR) comprise:
	location data adapted to locate the portion target program, and 
	an integrity datum relating to the location data of the program portion.

15.	(Currently Amended) The non-transitory computer-readable medium according to claim 13, of Java Card applet type, wherein the portion of the   program is a component of the applet and is of “method component” type.


Reasons for Allowance
5.	Claims 1-9 and 12-15 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:

U.S. Publication No. 20160216985 discloses on paragraph 0035 “As used herein, an offset refers to a number of address locations added to a base address to get another address. For example, an offset of x0010 from a memory location x0001 would 

U.S. Publication NO. 20140053272 discloses on paragraph 0008 “According to another aspect, a physical machine comprises at least a processor configured to operate a host hypervisor configured to expose a host virtual machine, and a guest hypervisor executing on the host virtual machine and configured to expose a guest 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-9 and 12-15 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses when executing the target program, the virtual machine determines a reference code instruction intended to be interpreted using machine code and reading interpretation rights data (DR) of the target program indicating a portion (P1) of the target program containing code instructions allowed to be interpreted by the virtual machine, no one or two references anticipates or obviously suggest in an electronic device comprising a hardware processor that executes a virtual machine stored in a non-volatile memory, receiving, by the virtual machine, a command to execute a target program.

Furthermore, interpreting, by the virtual machine, the reference code instruction using machine code executed by the hardware processor, only if the address of the reference code instruction is within the range of addresses, to prevent the virtual machine from interpreting code instructions outside the range of addresses, wherein when the reference code instruction is not within the range of addresses, signaling an error indicating a security exception by the virtual machine.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491